 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   CHRISTOPHER METCALF
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No. 1:19-mj-00005-BAM-2
12                   Plaintiff,                        STIPULATION TO VACATE FEBRUARY 7,
                                                       2019 STATUS CONFERENCE; ORDER
13           vs.
14   CHRISTOPHER METCALF,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Brian Enos, counsel for plaintiff, and Assistant Federal
19   Defender Erin Snider, counsel for defendant Christopher Metcalf, that the status conference
20   scheduled for February 7, 2019, at 10:00 a.m. be vacated, as the United States Attorney’s Office
21   in the District of Nevada has dismissed the citation.
22          Mr. Metcalf appeared before this Court on January 8, 2019, for an initial appearance on a
23   warrant from the District of Nevada. The warrant related to Citation No. 4187809, charging Mr.
24   Metcalf with driving with a revoked or suspended driver’s license. At that appearance, the
25   parties reported that they were exploring the possibility of a Rule 20 transfer and requested the
26   Court set a status conference for that purpose.
27          On January 10, 2019, the United States Attorney’s Office in the District of Nevada
28   moved to dismiss Citation No. 4187809, and the Court granted the motion on January 16, 2019.
 1   See Exhibit A.
 2            In light of the dismissal, a status conference is no longer necessary, and, accordingly, the
 3   parties jointly request that the Court vacate the February 7, 2019 status conference.
 4
 5                                                  Respectfully submitted,
 6                                                  MCGREGOR W. SCOTT
                                                    United States Attorney
 7
 8   Date: January 18, 2019                         /s/ Brian Enos
                                                    BRIAN ENOS
 9                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
10
11                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
12
13   Date: January 18, 2019                         /s/ Erin Snider
                                                    ERIN SNIDER
14                                                  Assistant Federal Defender
                                                    Attorney for Defendant
15                                                  CHRISTOPHER METCALF
16
17
                                                  ORDER
18
19            IT IS HEREBY ORDERED that the status conference scheduled for February 7, 2019,
20   at 10:00 a.m. is vacated and this case shall be closed by the court of Clerk.
21
22   IT IS SO ORDERED.
23   Dated:     January 18, 2019
24                                                          UNITED STATES MAGISTRATE JUDGE

25
26
27

28



                                                        2
